Title: From John Adams to Thomas Brand Hollis, 4 January 1788
From: Adams, John
To: Hollis, Thomas Brand


          
            Dear Sir,
            Grosvenor Square, January 4, 1788.
          
          I am in your debt for several very friendly letters, all of which shall be answered hereafter. I have had a great cold, which brought with it some fever, and has disabled me from every thing for three weeks.
          Your kind invitation for Wednesday the 9th, is accepted with pleasure, by Mr. Smith as well as myself.
          And now, sir, for other matters. Our new constitution does not expressly say that juries shall not extend to civil causes.— Nor, I presume, is it intended, to take away the trial by jury in any case, in which you, sir, yourself would wish to preserve it.— Maritime causes, must be decided by the law of nations, and in conformity to the practice of the world. In these cases juries would not be willing to sit as judges, nor would the parties be contented with their judgment. Juries understand not the nature, nor the law of foreign transactions. We began, about twelve years ago, with juries in our courts of admiralty: but I assure you, the parties, witnesses, juries, judges, and all the world became so weary of the innovation upon trial, that it was laid aside by a new law with universal satisfaction. The examinations on interrogatories of witnesses and parties, in short the whole course of proceedings, as well as all the rules of evidence, must be changed, before juries could be introduced with propriety.
          
          Taxes on advertisements, and on every thing that contributes to facilitate the communication of knowledge, I should wish to avoid as much as possible.
          Whether the human mind has limits or not, we ought not to fix a limit to its improvement, until we find it and are sure of it:—incumbered with gross bodies and weak senses, there must be some bounds to its refinements in this world: you and I entertain the joyous hope, of other states of improvement without end: and for my part, I wish that you and I may know each other, and pursue the same objects together in all of them. Fair science, equity, liberty, and society will be adorable for ever.
          I am, with great esteem, / my dear sir, / your friend and servant,
          
            John Adams.
          
        